Citation Nr: 1709554	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.	

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Regional Office in Winston-Salem, North Carolina (RO) now has jurisdiction over the Veteran's claims.

The issue of service connection for hearing loss is addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

Tinnitus cannot be reasonably disassociated with the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran claims that his tinnitus is a result of his inservice noise exposure.  Tinnitus is recognized as a disorder being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported during the May 2013 VA examination that he had recurrent tinnitus.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's available service personnel records reflect that he served aboard the USS FORRESTAL and completed weapons training.  The Veteran reported during the January 2013 hearing before the Board of having excessive noise exposure while working on a flight deck on an aircraft carrier and from "weapons firing" without the benefit of hearing protection.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.    

Service treatment records are silent for any complaints of tinnitus.  Subsequent to service discharge, during VA treatment in January 2012, the Veteran denied having tinnitus; however, he explained during the January 2013 hearing before the Board that he did not know what tinnitus was when he denied having tinnitus, and did in fact, have ringing in his hears since the 1960s.  During the hearing, the Veteran also denied having post-service noise exposure and his post-service occupations included packing and shipping at a cotton mill, working for the post office, and driving a truck.  

The Veteran was diagnosed with tinnitus during a VA examination in May 2013.  The examiner opined that tinnitus was "less likely than not" caused by or a result of military noise exposure.  The examiner based this opinion on there being no complaint of tinnitus or ear problems in the service treatment records and the Veteran reporting that he suspected his tinnitus and hearing loss began in the late 1990s, which is more than 30 years following his military noise exposure.  

In an April 2016 VA opinion, the examiner opined that the Veteran's tinnitus and hearing loss were unlikely related to his service based on the available evidence; however, the examiner further stated that as there are no medical records pertaining to the Veteran's hearing for approximately 50 years, the opinion was made based on speculation.  

The Board finds that service connection in this case is warranted for tinnitus.  As previously stated, tinnitus is recognized as being capable of lay observation.  See Charles, 16 Vet. App. at 374.  The VA examiners have opined that the Veteran's tinnitus was not caused by or a result of military noise exposure; however, adequate underlying rationale was not provided as to how the conclusions were reached for any of the opinions.  The May 2013 VA examiner based the opinion on the Veteran's tinnitus beginning in the late 1990s.  This report of history appears to be inaccurate as the Veteran clearly stated during the January 2013 hearing before the Board that the ringing in his ears began in the 1960s.  The Veteran reported during the hearing that only his hearing loss was observed in the 1990s.  The April 2016 VA opinion was clearly based on speculation and did not provide any rationale for the conclusion reached regarding tinnitus.  Moreover, the Veteran was exposed to acoustic trauma in service and stated that he noticed tinnitus in the 1960s.  His statements are found to be competent and credible, and the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current tinnitus cannot be reasonably disassociated with his military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.

REMAND

The Board finds that the RO has not substantially complied with the directives of the prior November 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In November 2015, the Board remanded the matter on appeal for a VA addendum medical opinion from a VA otolaryngologist to determine whether any degree of the Veteran's hearing loss is related to the Veteran's military noise exposure.  The Board specifically directed that the VA examiner to consider a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary.  

Two addendum opinions were obtained in March and April 2016.  The VA examiner opined that the Veteran's hearing loss was unlikely related to his service.  The examiner's explained that the Veteran's hearing loss on his audiograms did not reveal an obvious noise notch, which is suggestive of noise-induced hearing loss, and stated that any number of processes could have contributed to his hearing loss, but most likely age-related change could be responsible for the pattern noted on his most recent audiogram.  The examiner also stated that the opinion was made based on speculation as there were no medical records pertaining to the Veteran's hearing for approximately 50 years. 

The Board finds that the examination is not adequate because the remand instructions were not fully completed.  There is no indication that the study by Sharon Kujawa was considered by the examiner and the examiner failed to consider if any degree of the Veteran's hearing loss was related to the Veteran's military noise exposure.  The Board also finds that the opinion was not based on fully developed rationale as the examiner stated that any number of processes could have contributed to the Veteran's hearing loss, but did not state what these processes were.  Finally, the examiner stated that the opinion was based on speculation due to the lack of treatment records.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Furthermore, the Veteran testified at the January 2013 hearing before the Board that he sought treatment for his hearing loss around 1992 or 1993 from the Salisbury VA Medical Center.  Treatment records from that facility were obtained; however, they are dated from September 2000.  As such, further development is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records from the Salisbury VA Medical Center dated from 1992, that have not already been associated with the record.
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, an addendum medical opinion must be obtained from a VA otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the above-noted study by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  In this regard, the physician must state whether any degree of the Veteran's hearing loss is related to the Veteran's military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

A complete rationale for all opinions must be provided.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must review the addendum medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


